DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 10,864,443 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 – 27 and 30 - 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0104586) in view of Guinn et al (US 9,542,812).
As per claim 20, 
one or more first programmatic modules, wherein the one or more programmatic modules are configured to receive game data from the one or more game servers of the plurality of distributed video game servers  (Kim discloses a client/server game architecture wherein the clients comprising software code (programmatic modules) connect to a game server to receive game data) (Kim 0093), and configured to receive game data from third party websites and/or public blockchain records; (Kim discloses first and second games that are different wherein the games are hosted by a provider or servers (i.e. third party) wherein the first and second games are accessed through webpages over the internet (i.e. third party websites) (Kim 0040, 0043)
a database in data communication with the one or more first programmatic modules, wherein the database is configured to receive and store the game data; (Kim discloses various types of electronic storage that is in communication with computer code (programmatic modules) to retrieve and store game data) (Kim 0088 – 0089)
one or more second programmatic modules, implemented on one or more of the plurality of distributed video game servers, in data communication with the database wherein the one or more second programmatic modules is configured to acquire game data from the database, , (Kim 0088 – 0089) …and apply a normalization process to the game data based…games associated with the game data in order to generate normalized video game content; and (Kim discloses a gameplay metric component that obtains gameplay metrics from a first game and a second game (Kim 0053- 0055), determine a value associated with the gameplay metrics for multiple users and determine a change in value for the gameplay metrics (Kim 0057) wherein the determined value is based upon a function or formula (Kim 0059).  Kim discloses the determination of “event metrics” that based upon gameplay metrics according to a formula, to determine player scores or rankings across different games, thus normalizing the different gameplay metrics from different separate games played by different users (Kim 0063).  Kim further discloses that the gameplay metrics may be weighted (i.e. normalized) according to a given time period (Kim 0068 – 0069).
one or more third programmatic modules, implemented on one or more of the plurality of distributed video game servers, in data communication with the one or more second programmatic modules, wherein the one or more third programmatic modules is configured to transmit the normalized video game content to a plurality of electronic addresses associated with the remotely located client devices. (Kim discloses the transmitting of normalized game data via an event notification wherein users are notified via email (i.e. electronic addresses), wherein when a user receives the email that email is associated with the client device the user used to access the email with (Kim 0014, 0083) 
	Kim fails to disclose:
	…determine types of games associated with the game data,…
	Or 
	applying a normalization process based “upon the types of games”
However, in similar field of endeavor, Guinn discloses a system wherein game players of different game are ranked by means of normalizing game data to determine a leaderboard across multiple games.  Guinn discloses an aggregate decision engine that calculates an aggregate status across different wagering games (Guinn 5:44 – 47).  Guinn discloses a first game comprising a wagering game metric being based upon a monetary value of players winnings and a second game wherein the game metric is based upon game points (Guinn 6:7 – 15), thus Guinn teaches the implementation of two different types of games being played.  Guinn further discloses the normalizing of reward credit into game points according to a formula, to determine the player rankings across the different types of games being played (Guinn 6:15 – 35).
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kim in view of Guinn to provide a game system that normalized game data based on the type of game being played to rank game players across multiple different types of games. This would be beneficial as this type of ranking system would enable game players to compete against each other despite the players preferring to player different types of games.
	As per claim 21, wherein the one or more third programmatic modules is further configured to format the normalized video game content before transmitting it to the plurality of electronic addresses. (Kim 0014, 0072)
As per claim 22, further comprising a programmable clock configured to generate a time-based trigger. (Kim discloses the periodic querying  for gameplay metrics during a gameplay event time period.) (Kim 0064 – 0065)
As per claim 23, wherein the one or more first programmatic modules comprises one or more game server interface call modules and wherein the one or more game server interface call modules are in data communication with the programmable clock, are configured to generate and transmit interface calls to one or more game servers of the plurality of distributed video game servers based upon said time-based trigger, and are configured to receive the game data from the one or more game servers of the plurality of distributed video game servers based upon said interface calls. (Kim discloses the server 102 comprising a cross-game event component obtains changes of gameplay metrics that are stored in the “gameplay metric component” #118 of server #128 which host the online video game.  These servers are in communication with one another by means of queries (i.e. interface calls) to facilitate the obtaining of the gameplay metrics. Kim discloses the periodic querying  for gameplay metrics during a gameplay event time period.) (Kim 0064 – 0065)
As per claim 24, wherein each of the plurality of programmatically separate video games belongs to the same genre. (Kim discloses the video games may be of different genres and thus may also be of the same genre.) (Kim 0006, 0042)
As per claim 25, wherein the normalization process comprises determining a function of scores generated by players of the plurality of programmatically separate video games. (Kim discloses a normalizing process based upon a function of scores of separate games) (Kim 0077)
As per claim 26, wherein the normalization process comprises determining a weighted average of scores generated by players of the plurality of programmatically separate video games. (Kim disclose the gameplay metrics may relate to averages (Kim 0008. 0044, 0054) and the values of the gameplay metrics may be weighted to determine the normalized rankings (Kim 0067 – 0069, 0074)
As per claim 26,  wherein the normalized video game content comprises a ranking of players of the plurality of programmatically separate video games.(Kim discloses the ranking of players from the different video games) (Kim 0010, 0063)
Independent claim 30 is made obvious by the combination of Kim and Guinn based on the same analysis set forth above for claim 20, which is similar in claim scope.
Dependent claims 31 –37 are made obvious by the combination of Kim and Guinn based on the same analysis set forth above for claims 21 – 27, which is similar in claim scope.
Claim(s) 28, 29, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0104586) in view of Guinn et al (US 9,542,812) in view of Muller (US 2012/0142429).
As per claims 28 and 29, Kim fails to disclose:
comprising a matchmaker module, wherein the matchmaker module is configured to match a first player and a second player for a future game and wherein the match is based on the normalized video game content comprising the ranking of players. [claim 28]
or
further comprising a recommendation module, wherein the recommendation module is configured to recommend a new game to a player based on the normalized video game content and wherein the normalized video game content is indicative of an expertise level of the player. [claim 29]
However, Muller discloses matchmaking system wherein players are matched based upon skill level across different games and the system also makes recommendations to other players wherein a recommendation is made for the player to switch to playing a different themed game (Muller 0267).
 It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kim in view of Muller to make game recommendations and player match-making based upon normalized gameplay data that is indicative of player skill across multiple different games. This would provide a system wherein matches and recommendations are appropriately made despite the game metrics that are being tracked being different due to differing games tracking metrics.
Dependent claims 38 and 39 are made obvious by the combination of Kim and Guinn and Muller based on the same analysis set forth above for claims 28 – 29, which is similar in claim scope.
Response to Arguments
Applicant's arguments filed 11/14/2022 with respect to the rejection of claims 20-39 under 35 U.S.C 103 have been fully considered but they are not persuasive. The Examiner directs attention to the above rejection addressing the newly amended claim language and how the prior art renders the claims obvious over Kim, Guinn and Muller.
Applicant’s arguments, see Remarks, filed 11/14/2022, with respect to the claims being rejected under 35 U.S.C 101 in conjunction with the amendments to independent claims 20 and 30 have been fully considered and are persuasive.  This rejection has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        12/13/2022

/James S. McClellan/Primary Examiner, Art Unit 3715